On April 18, 2003, the Board of Commissioners on Grievances and Discipline certified its final report to this court in this case recommending that respondent, Charles Lantz, Attorney Registration No. 0016201, last known business address in Lancaster, Ohio, be permanently disbarred. It appearing from the record filed in this case that respondent may be suffering from a mental illness,
IT IS HEREBY ORDERED by the court, sua sponte, that this cause be, and it hereby is, remanded to the Board of Commissioners on Grievances and Discipline for investigation of the mental Alness issue. It is further ordered that the Board of Commissioners on Grievances and Discipline file a report on the results of the investigation within 90 days of the date of this order.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.